Title: From Alexander Hamilton to Joshua Sands, 11 November 1799
From: Hamilton, Alexander
To: Sands, Joshua


          
            Sir,
            N.Y. Novr. 11th. 1799
          
          I should be very glad, if it lies within the compass of your powers, if you would order the revenue cutter in this port to accompany the Snow Acteon laden with Arms and public Stores as you are informed to Norfolk—
          With great respect
          Mr. Sands, Collector of the port of New York
        